
	
		I
		111th CONGRESS
		1st Session
		H. R. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reform the provisions requiring
		  one-strike eviction from public and federally assisted
		  housing.
	
	
		1.Short titleThis Act may be cited as the
			 No One Strike Eviction Act of
			 2009.
		2.Reform of
			 one strike mandatory eviction
			(a)United States
			 Housing Act of 1937Section 6(k) of the United States Housing Act
			 of 1937 (42 U.S.C. 1437d(k)) is amended—
				(1)by redesignating
			 paragraphs (1) through (6) as subparagraphs (A) through (F) and realigning such
			 subparagraphs (as so redesignated) so as to be indented 4 ems from the left
			 margin;
				(2)by striking
			 (k) The Secretary shall and inserting the following:
					
						(k)Review of
				eviction and denials of tenancy
							(1)In
				generalSubject to paragraph (3), the Secretary
				shall
							;
				(3)by striking
			 For any grievance concerning and inserting the following:
					
						(2)Expedited
				proceduresSubject to paragraph (3), for any grievance
				concerning
						;
				and
				(4)by adding at the
			 end the following new paragraph:
					
						(3)Mitigating
				circumstances and innocent owner
							(A)Mitigating
				circumstancesIn determining whether to evict a tenant, terminate
				a tenancy, or deny an application for tenancy due to a criminal conviction of
				the person that is the subject of a grievance, and in any judicial review of
				such determination, the public housing agency or other reviewing body shall
				consider all mitigating circumstances and the impact of the eviction,
				termination, or denial upon the family and dependents of that person.
							(B)Innocent
				tenantsA tenant shall not be subject to eviction, denied a
				tenancy, or have a tenancy terminated based solely upon the familial
				relationship of the tenant to a person who has been convicted of a criminal
				offense.
							.
				(b)Quality Housing
			 and Work Responsibility Act of 1998
				(1)IneligibilitySection
			 576 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C.
			 13661) is amended—
					(A)in subsection
			 (b)—
						(i)in
			 paragraph (1), by striking any household with a member and
			 inserting any person; and
						(ii)in
			 paragraph (2)—
							(I)by striking
			 any household and inserting any person;
			 and
							(II)by striking
			 household member each place such term appears and inserting
			 person;
							(B)in subsection
			 (c)—
						(i)in
			 the matter preceding paragraph (1)—
							(I)by striking
			 or any member of the applicant’s household; and
							(II)by striking
			 applicant household and inserting applicant;
			 and
							(ii)in
			 paragraph (2)—
							(I)by striking
			 or individuals in the applicant’s household; and
							(II)by striking
			 have not and inserting has not;
							(C)by redesignating
			 subsection (d) as subsection (e); and
					(D)by inserting after
			 subsection (c) the following new subsection:
						
							(d)Review of denial
				of application
								(1)Review of
				denialThe denial of an application under this section shall be
				subject to review in accordance with the provisions of section 6(k) of the
				United States Housing Act of 1937 (42 U.S.C. 1437d(k)).
								(2)Innocent
				applicantsNothing in this section shall allow for the denial of
				an application based solely on the familial relationship of an applicant to a
				person who has a criminal conviction or is otherwise in violation of this
				section.
								.
					(2)Termination of
			 tenancy and assistance for illegal drug users and alcohol abusers in federally
			 assisted housingSection 577 of the Quality Housing and Work
			 Responsibility Act of 1998 (42 U.S.C. 13662) is amended—
					(A)in subsection (a),
			 by striking household with a member and inserting
			 person;
					(B)in subsection
			 (b)—
						(i)by
			 striking household based and inserting person
			 based;
						(ii)by
			 striking by a household member and inserting by that
			 person; and
						(iii)by
			 striking such household member and inserting such
			 person; and
						(C)by adding at the
			 end the following:
						
							(c)Review of
				termination of tenancyThe decision to terminate the tenancy or
				assistance of any person under this section shall be subject to review in
				accordance with the provisions of section 6(k) of the United States Housing Act
				of 1937 (42 U.S.C. 1437d(k)).
							(d)Innocent
				tenantsNothing in this section shall allow for the termination
				of a tenancy or assistance to any person based solely on the familial
				relationship of the tenant to a person who is in violation of this
				section.
							.
					(c)Requirement of
			 intent or knowledge of crime before eviction from or denial of public and
			 publicly assisted housingThe
			 United States Housing Act of 1937 is amended—
				(1)in each of sections 6(l)(6) and 8(o)(7)(D)
			 (42 U.S.C. 1437d(l)(6) and 1437f(o)(7)(D)), by inserting after the first
			 semicolon the following: except that such criminal or drug-related
			 activity, engaged in by a member of a tenant’s household or any guest or other
			 person under the tenant’s control, shall not be cause for termination of
			 tenancy of the tenant if the tenant did not know and should not have known of
			 the activity, or if the tenant, member of the tenant’s household, or any guest
			 or other person under the tenant’s control was the victim of criminal activity;
			 and; and
				(2)in section 8(d)(1)(B)(iii) (42 U.S.C.
			 1437f(d)(1)(B)(iii)), by inserting after the first colon the following:
			 such criminal or drug-related activity, engaged in by a member of a
			 tenant’s household or any guest or other person under the tenant’s control,
			 shall not be cause for termination of tenancy of the tenant if the tenant did
			 not know and should not have known of the activity, or if the tenant, member of
			 the tenant’s household, or any guest or other person under the tenant’s control
			 was the victim of criminal activity; and except that.
				
